1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                    Case No.: 1:17-CR-00306-001 LJO
8                        Plaintiff,               ORDER OF RELEASE
9         v.
10   JUSTICE PURNELL,
11                       Defendant.
12

13        The above-named defendant having been sentenced on January 28, 2019, to Probation,
14
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
15
          A certified Judgment and Commitment order to follow.
16

17
     IT IS SO ORDERED.
18

19     Dated:   January 28, 2019                     /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
